        Case 3:17-cv-04056-WHO Document 207 Filed 03/12/21 Page 1 of 2



 1   Amir M. Nassihi (SBN: 235936)
     anassihi@shb.com
 2   Joan R. Camagong (SBN: 288217)
     jcamagong@shb.com
 3   SHOOK, HARDY & BACON L.L.P.
     555 Mission Street, Suite 2300
 4   San Francisco, CA 94105
     Telephone: 415-544-1900
 5   Facsimile: 415-391-0281

 6   James P. Muehlberger (appearance pro hac vice)
     jmuehlberger@shb.com
 7   Elizabeth A. Fessler (appearance pro hac vice)
     efessler@shb.com
 8   SHOOK, HARDY & BACON L.L.P.
     2555 Grand Blvd.
 9   Kansas City, Missouri 64108
     Telephone: 816-474-6550
10   Facsimile: 816-421-5547

11   Attorneys for Defendant
     WELLPET LLC
12

13

14                               UNITED STATES DISTRICT COURT

15               NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

16   DANIEL ZEIGER, Individually and on Behalf        Case No. 3:17-cv-04056-WHO
     of All Others Similarly Situated,
17                                                    WELLPET LLC’S NOTICE OF
                    Plaintiff,                        PETITION TO APPEAL
18
            v.
19
     WELLPET LLC, a Delaware corporation,
20
                    Defendant.
21

22

23

24

25

26

27

28


                                                                 NOTICE OF PETITION TO APPEAL
                                                                      Case No. 3:17-CV-4056-WHO
        Case 3:17-cv-04056-WHO Document 207 Filed 03/12/21 Page 2 of 2



 1          Defendant WellPet LLC (“WellPet”) respectfully informs this Court of WellPet’s Fed. R.
 2   Civ. P. 23(f) Petition for Permission to Appeal relating to this Court’s 2/26/21 Order on Motions

 3   for Class Certification, Summary Judgment, and to Exclude and Strike, filed today in the United

 4   States Court of Appeals for the Ninth Circuit.

 5

 6
     Dated: March 12, 2021                                Respectfully submitted,
 7
                                                          SHOOK, HARDY & BACON L.L.P.
 8
                                                          By: _/s/ Amir M. Nassihi_____________
 9                                                                Amir M. Nassihi
                                                                  Joan R. Camagong
10                                                                James P. Muehlberger
                                                                  Elizabeth P. Fessler
11

12                                                        Attorneys for Defendant
                                                          WELLPET LLC
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                      1
                                                                         NOTICE OF PETITION TO APPEAL
                                                                              Case No. 3:17-CV-4056-WHO
